Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 1 of 28




                           ____________________

                         No. 3:18-CV-644-CWR-FKB

       K.B., a Minor Child, c/o Lenda Burns, Legal Guardian, et al.
                                                               Plaintiffs,

                                      v.

       OFFICER RAKASHA ADAMS, et al.
                                                            Defendants.
                           ____________________

                                  ORDER
                           ____________________

          Before CARLTON W. REEVES, District Judge.
       Before the Court are motions for summary judgment filed by
       the City of Jackson, Officer Eric Morris, and Officers Rakasha
       Adams and Albert Taylor, jointly; the Plaintiffs’ motion for
       leave to file a sur-reply; and two motions in limine. The mo-
       tions are fully briefed and ready for adjudication.
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 2 of 28




                               I. Background
       In the early daylight hours of January 27, 2018, Crystalline
       Barnes was driving her red Pontiac in Jackson, Mississippi.
       City of Jackson Police Officer Rakasha Adams says she ob-
       served Ms. Barnes run a stop sign, causing another vehicle to
       run off the road. After checking on the passengers of the other
       vehicle, Officer Adams began to pursue Ms. Barnes.
       Both vehicles traveled at low speeds, under the speed limit.
       Officer Adams received information from dispatch that the
       owner of the red Pontiac was Ms. Barnes and that the vehicle
       was not reported stolen. Other than the traffic violation Of-
       ficer Adams says she observed, no crime or suspicious activ-
       ity was associated with either the vehicle or Ms. Barnes. Nev-
       ertheless, what happened next resulted in Ms. Barnes’ death.
       The events that led up to the fatal shooting are heavily dis-
       puted. On top of the disputes between the plaintiffs and the
       defendants, there are significant evidentiary conflicts among
       the defendants stemming from their internally inconsistent
       statements. In addition, no audio or video evidence from ve-
       hicle dashboard or body cameras has been provided to this
       Court.
       Here is an early example of the conflicts. In her initial incident
       report, Officer Adams stated that she initiated her blue lights
       and siren. But her affidavit submitted in this litigation says
       otherwise: her siren was not working. We see the same prob-
       lem in the report of Officer Albert Taylor, who joined the pur-
       suit after Officer Adams radioed him for backup. In his inci-
       dent report, Officer Taylor stated that he activated his blue
       lights and siren. In a subsequent affidavit, though, Officer
       Taylor stated that he did not activate either. Because Ms.



                                       2
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 3 of 28




       Barnes did not appear to be evading and traffic was very
       light, he deemed the blue lights and siren unnecessary.
       Returning to Officer Adams, she states that when she initi-
       ated her blue lights and siren, Barnes did not stop. According
       to the incident report, Ms. Barnes ran other stop signs and
       traffic lights. Those specific traffic violations are not men-
       tioned in Officer Adams’ affidavit, however.
       In any event, while engaged in her pursuit of Ms. Barnes, Of-
       ficer Adams called Officer Taylor for assistance. The pursuit
       lasted about four minutes and for a distance of approxi-
       mately two miles. At some point, Officer Taylor lost sight of
       Officer Adams and Ms. Barnes. In his affidavit, he states that
       after losing sight of them, he returned to his “beat.”
       From Officer Adams’ incident report we learn that Ms.
       Barnes made a left westbound turn on Fernwood Avenue.
       Officer Taylor approached in the eastbound direction of the
       same road. It is unclear whether Officer Taylor had actually
       returned to his beat at the time he encountered Officer Ad-
       ams and Ms. Barnes again.
       Officer Adams, in her incident report, states that as Ms.
       Barnes made the left onto Fernwood Avenue, Ms. Barnes lost
       control of the vehicle and hit the curb. Docket No. 129-2. Of-
       ficer Adams explained in her affidavit that Officer Taylor was
       “approaching in his lane from across the street [when Ms.
       Barnes’] Pontiac accelerated and ran into [Officer] Taylor’s
       car head-on.” Docket No. 131-1. Officer Adams felt like
       Barnes had intentionally run into Officer Taylor’s vehicle. Id.
       With respect to the curb, Officer Taylor’s incident report
       states he saw Ms. Barnes hit the curb, but his affidavit de-
       scribes the turn without any mention of her hitting the curb.



                                      3
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 4 of 28




       And with respect to the accident itself, the Plaintiffs have a
       competing narrative. They attribute the contact to the rainy
       weather conditions.
       The Plaintiffs also describe what happened next differently.
       They state that after Ms. Barnes hit the curb, she attempted to
       accelerate away from the curb. They say that this is when Of-
       ficer Taylor crossed from the eastbound lane into the west-
       bound lane, positioning his patrol car against traffic, and col-
       lided with Ms. Barnes.
       Despite their different versions of the collision, the parties do
       acknowledge that a collision occurred. Officer Taylor’s patrol
       car sustained traces of red paint and a crack in the bumper.
       The Plaintiffs then state that as Ms. Barnes attempted to drive
       away from the curb, Officer Adams exited her vehicle and
       began shooting at the driver’s side of Ms. Barnes’ vehicle. 1 In
       an attempt to escape the gunfire, they say, Ms. Barnes began
       to make a U-turn to re-position her vehicle east. The Plaintiffs
       state that this is when Officer Taylor exited his vehicle and
       (also) from the driver’s side, began shooting at the driver side
       of Ms. Barnes’ vehicle. The Plaintiffs state that as Ms. Barnes
       turned her car around, driving east and away from Officers
       Adams and Taylor, both officers continued shooting. Within


       1 Ms. Barnes is dead. She is not present to provide her account. See Stewart
       v. City of Euclid, Ohio, No. 18-3767, 2020 WL 4727281, at *9 (6th Cir. Aug.
       14, 2020) (Donald, J., concurring in part and dissenting in part) (“At the
       outset, I note that the Court is left with a one-sided account of the events
       from the officers’ perspective since Rhodes ended Stewart’s life. Further,
       officers did not activate dash cameras, body cameras, or any recording de-
       vices upon approaching Stewart.”). The Plaintiffs’ evidence comes from a
       forensic expert report they commissioned.



                                            4
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 5 of 28




       seconds, Ms. Barnes hit a utility pole and came to a stop. She
       had sustained two gunshot wounds and died from a shot to
       the back of her neck. Twenty-three shots had been fired.
       Unsurprisingly, the officers’ affidavits and incident reports
       present a very different version of these events. Officer Ad-
       ams says that after Ms. Barnes hit the curb, Ms. Barnes accel-
       erated towards Officer Taylor’s patrol car. Then, after her ve-
       hicle hit Officer Taylor’s patrol car and he exited the vehicle,
       Ms. Barnes attempted to run him over. Officer Adams began
       to shoot at Ms. Barnes’ vehicle to defend her colleague. Of-
       ficer Adams’ incident report also mentions that after Ms.
       Barnes drove towards Officer Taylor, she placed her vehicle
       in reverse and accelerated backwards towards Officer Ad-
       ams. But, if one only reads Officer Adams’ affidavit, you will
       find no threats on her life.
       Officer Taylor stated that after Ms. Barnes’ vehicle collided
       with his patrol car, he exited his vehicle and ordered Ms.
       Barnes out of the car. He states that Ms. Barnes instead put
       her vehicle in reverse before accelerating towards him. He
       then drew his weapon and fired at her. In his deposition, he
       stated that he believes he was the first one to fire his weapon.
       Lastly, Officer Taylor states that Ms. Barnes then accelerated
       towards Officer Adams. He fired his weapon again in fear for
       their lives.
       The Plaintiffs’ expert report says JPD’s investigation found
       that a total of 23 shots were fired. Of those, 17 were fired by
       Officer Adams and 6 by Officer Taylor. A total of 19 bullets
       hit Ms. Barnes’ vehicle. Two struck Ms. Barnes. The bullets
       hit her lower back and the back of her neck. All of the shots




                                      5
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 6 of 28




       were fired at the sides and rear windshield of her vehicle. Not
       one shot was fired at the front of the vehicle.
       The City’s version of events cannot be entirely reconciled
       with that of the Officers’, either. Its brief states that “the
       driver of the Pontiac made a right turn toward the curb and
       then reversed its direction, at a high rate of speed, toward Of-
       ficer Taylor.” At this point, the City states that Officers Ad-
       ams and Taylor began shooting at Ms. Barnes as she “put the
       vehicle in reverse and accelerated the vehicle toward Officer
       Adams.” This description makes it sound as if Ms. Barnes
       drove in reverse twice in a row.
       Following the incident, both officers were placed on admin-
       istrative leave pending internal and criminal investigations.
       Both officers were found in violation of the City’s General Or-
       der on police pursuits, for (1) failure to inform the communi-
       cations center that they were involved in a pursuit, and (2)
       failure to adhere to the policy of pursuing only violent felons.
       The Plaintiffs state that Officers Adams and Taylor also failed
       to comply with Jackson Police Department’s policy of notify-
       ing dispatch that shots had been fired. And get this: Officers
       Adams and Taylor instead reported that a vehicle was on fire
       and requested the Fire Department.
       At the time of the incident, Officer Adams had been a police
       officer for fewer than two years and Officer Taylor for ap-
       proximately 18 years. Ms. Barnes’ fatal shooting was the sec-
       ond shooting for Officer Adams within a three-month period.
       As a result of the prior shooting, Officer Adams was placed
       on administrative leave pending an investigation. Ulti-
       mately, the City asserts that Officer Adams’ force in the prior




                                      6
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 7 of 28




       shooting was found to be justified. 2 The Plaintiffs state that
       Officer Adams nevertheless described herself as having emo-
       tional numbness, increased arousal, difficulty sleeping and
       concentrating, feelings of jumpiness, and easy irritability and
       anger. They argue that at the time Officer Adams returned to
       work, she was unfit for duty.
       The Plaintiffs have also sued an Officer Morris. What was his
       role? They say that Officer Morris conspired with Officers
       Adams and Taylor to falsify a police report. They state that
       after arriving on the scene, Officer Morris agreed to write a
       police report that was purposefully misleading and included
       inaccurate allegations.
       The Jackson Police Department’s Major Investigations Divi-
       sion submitted Officer Adams and Officer Taylor’s names to
       the District Attorney for consideration of murder charges. No
       charges were ultimately filed.
       After discovery, the parties filed motions for summary judg-
       ment, a motion for leave to file a sur-reply, and motions in
       limine.
                        II. Summary Judgment Standard
       A party is entitled to summary judgment if it shows that there
       is no genuine dispute as to any material fact and that it is en-
       titled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A
       genuine dispute is one where the “evidence is such that a rea-
       sonable jury could return a verdict for the nonmoving party.”
       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact


       2 The parties each discuss this incident in their filings, but the record evi-
       dence on it is scant.



                                             7
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 8 of 28




       is material if it “might affect the outcome of the suit under the
       governing law.” St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th
       Cir. 1987) (citation omitted).
       The Court views the evidence and draws reasonable infer-
       ences in the light most favorable to the non-movant. Duval v.
       N. Assur. Co. of Am., 722 F.3d 300, 303 (5th Cir. 2013). If after
       doing so, no evidence exists that allows reasonable inferences
       supporting the nonmoving party’s position, then summary
       judgment must be granted. St. Amant, 806 F.2d at 1297.
                              III. Discussion
                  A. Claims Against the City of Jackson
       In Monell v. Department of Social Services of City of New York,
       the Supreme Court cleared the way for local governments to
       be sued directly under 42 U.S.C. § 1983 where “the action that
       is alleged to be unconstitutional implements or executes a pol-
       icy statement, ordinance, regulation, or decision officially
       adopted and promulgated by that body’s officers.” 436 U.S.
       658, 690 (1978).
       Holding a local government liable under Monell requires a
       showing that (1) an official policy or custom existed, (2) of
       which a policymaker in that body can be “charged with actual
       or constructive knowledge, and (3) a constitutional violation
       whose ‘moving force’ is that policy or custom.” Pineda v. City
       of Hous., 291 F.3d 325, 328 (5th Cir. 2002).
                    1. Custom of Using Deadly Force
                              a. Policymaker
       The Plaintiffs first argue that the City of Jackson Police De-
       partment has a custom of using deadly force on fleeing



                                      8
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 9 of 28




       suspects and moving vehicles who do not pose a sufficient
       threat of harm—an act in violation of the suspects’ Fourth
       Amendment rights. As the final policymaker, the Plaintiffs
       identify the Mayor.
       For purposes of a § 1983 claim, a policymaker is someone who
       is responsible “for making law or setting policy in any given
       area of a local government’s business.” Valle v. City of Hous.,
       613 F.3d 536, 542 (5th Cir. 2010) (quotation marks and citation
       omitted). Municipal liability will attach only when the policy-
       maker has “final authority to establish municipal policy with
       respect to the action ordered.” Id. (quotation marks and cita-
       tion omitted). Determining whether a policymaker possesses
       final policymaking authority for purposes of § 1983 municipal
       liability is a question of state and local law. Id.
       Here, the Plaintiffs identify Mayor Lumumba as the policy-
       maker for the Jackson Police Department. However, the rec-
       ord coupled with this Court’s precedent support the finding
       that the Chief of Police is the final policymaker for the City of
       Jackson Police Department. See Docket No. 129-7 at 3; Sim-
       mons v. City of Jackson, Miss., No. 3:18-CV-714-CWR-LRA,
       2020 WL 888057, at *1 (S.D. Miss. Feb. 24, 2020). 3
       A policymaker is one who “decide[s] the goals for a particular
       city function and devise[s] the means of achieving those
       goals.” Webb v. Town of Saint Joseph, 925 F.3d 209, 217 (5th Cir.
       2019). James Davis, the Chief of Police for the Jackson Police


       3 The Plaintiffs attempt to support their arguments in a proposed sur-re-
       ply, but on review it is not clear why their argument was not made in their
       response brief. Accordingly, their motion for leave to file a sur-reply is
       denied.



                                           9
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 10 of 28




        Department, testified in his deposition that he is in charge of
        shaping and setting all policies for the Jackson Police Depart-
        ment. He also stated that the Mayor has no oversight author-
        ity over the Jackson Police Department and no authority to
        fire a police officer. Similarly, Lieutenant Wade, the City of
        Jackson’s corporate designee, stated in his deposition that the
        Chief of Police is the final person in charge of deciding any
        disciplinary action for an officer within the Department.
        Docket No. 129-6 at 13.
        In light of the evidence before the Court and supporting prec-
        edent, this Court finds that, at the time the events of this case
        took place, the Chief of Police was the final policymaker for
        the Jackson Police Department. Accord Simmons, 2020 WL
        888057, at *1.
                             b. Similar Incidents
        The Plaintiffs then argue that the City of Jackson has a custom
        of shooting at suspects fleeing or in moving vehicles who do
        not pose a sufficient threat to the officers or the public, an ac-
        tion in violation of the Fourth Amendment.
        A custom is defined as a “persistent, widespread practice of
        city officials or employees, which, although not authorized by
        officially adopted and promulgated policy, is so common and
        well settled as to constitute a custom that fairly represents
        municipal policy.” Webster v. City of Hous., 735 F.2d 838, 841
        (5th Cir. 1984).
        If a custom is alleged, “actual or constructive knowledge of
        such custom” must be attributable to the governing body or
        to someone else to whom policy-making authority was dele-
        gated. Angel v. La Joya Indep. Sch. Dis’t, 717 F. App’x 372, 378
        (5th Cir. 2017). “Constructive knowledge may be attributed to


                                       10
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 11 of 28




        the governing body on the ground that it would have known
        of the violations if it had properly exercised its responsibili-
        ties.” Pineda, 291 F.3d at 330 (citation omitted). This arises, for
        example, “where the violations were so persistent and wide-
        spread that they were the subject of prolonged public discus-
        sion or of a high degree of publicity.” Id.
        The Plaintiffs point this Court to six prior shootings they be-
        lieve demonstrate persistent and widespread violations. They
        argue that these instances, which were similar to Ms. Barnes’,
        show that the Jackson Police Department has a custom of us-
        ing excessive force in situations involving a suspect in a mov-
        ing vehicle or fleeing.
        Showing that a custom exists requires proving “similarity and
        specificity” between the case at hand and the prior events
        identified. Hicks-Fields v. Harris Cty., Tex., 860 F.3d 803, 810
        (5th Cir. 2017) (citation omitted). Previous acts identified
        “cannot simply be for any and all bad or unwise acts, but ra-
        ther must point to the specific violation in question.” Id. (quo-
        tation marks and citation omitted) (“While the specificity re-
        quired should not be exaggerated, our cases require that the
        prior acts be fairly similar to what ultimately transpired.”).
        For a pattern to exist, a plaintiff must show “sufficiently nu-
        merous prior incidents, as opposed to isolated instances.” Pe-
        terson v. City of Fort Worth, Tex., 588 F.3d 838, 851 (5th Cir.
        2009) (quotation marks and citation omitted).
        The Plaintiffs cite six incidents between 2010 and 2016. They
        argue that these incidents all have one common denominator:
        the vehicle or suspect involved was fleeing or moving away
        from the officer at the time the officer discharged his or her
        firearm. The City of Jackson responds that the incidents cited



                                        11
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 12 of 28




        do not establish a pattern. It disputes the Plaintiffs’ evidence
        and gives its own version of those events. Additionally, it ar-
        gues that six incidents are not enough to constitute a pattern
        considering that Jackson is the capitol city of Mississippi.
        Turning to the cited incidents, Plaintiffs have identified three
        incidents where an officer shot at a suspect who was walking
        or running away from the officer, and three incidents in
        which the officer shot at a moving vehicle. All six incidents
        involve several other facts which the parties dispute. This
        Court will not and cannot make determinations of credibility
        as to what happened during those six incidents. It instead
        takes the evidence presented on those incidents and, viewing
        it in the light most favorable to the Plaintiffs, determines
        whether they reveal a genuine dispute for trial on the issue of
        custom.
        The first incident the Plaintiffs identify took place in Decem-
        ber 2010. There, the Plaintiffs present an interview conducted
        by a Jackson Police Department Detective with a witness to
        the shooting. The interview describes an officer chasing a sus-
        pect on foot followed by shots being fired. The City presented
        an incident report by the officer who describes that after chas-
        ing the suspect, he fell to the ground and the suspect ap-
        proached him with something large in his hands, causing him
        to fire his weapon. 4
        Next, in the January 2011 incident, an officer shot at a suspect
        as he ran away. The officer thought that the suspect was


        4 The City also argues that the internal affairs investigation found the force
        to be necessary in that circumstance, but this assertion is not substantiated
        with any evidence in the record.



                                             12
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 13 of 28




        shooting at him, but in actuality, another officer’s weapon had
        accidentally discharged. The Mississippi Court of Appeals
        found that the officers involved acted with reckless disregard
        and denied immunity.
        This was followed by the October 2012 incident. The officer
        there shot at an individual suspected of stealing from a Dollar
        General. The suspect was walking away from the officer and
        heading towards the store’s door when he was shot. The of-
        ficer was terminated for violating the Jackson Police Depart-
        ment’s policies and procedures.
        The parties then discuss incidents in May 2013 and January
        2016. The evidence presented on the May 2013 incident re-
        veals conflicting testimony from witnesses and officers as to
        whether the suspect fishtailed and reversed towards the of-
        ficer. The internal investigation was inconclusive. The Janu-
        ary 2016 incident, meanwhile, involved an officer shooting at
        a moving vehicle as it backed up and hit the officer’s patrol
        car. The parties do not present any evidence indicating the
        findings of the internal investigation.
        The last incident the Plaintiffs identify is the February 2016
        incident involving Officer Taylor, one of the defendants in
        this case. There, Officer Taylor shot at the windshield of a car
        alleged to have been driving towards him. Although the City
        argues that nobody was injured in this instance, they provide
        no evidence of that assertion. The parties do not present evi-
        dence on the findings of the internal investigation.
        The six instances identified, rather than representing all exces-
        sive force claims against JPD officers, represent the narrower,
        more specific scenario of JPD officers shooting at suspects in
        moving vehicles or fleeing. Viewing the evidence in the light



                                       13
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 14 of 28




        favorable to the non-movant, these examples are fairly similar
        to the evidence in this case. As in the cited incidents, the Of-
        ficers in this case shot at Ms. Barnes’ moving vehicle. Further,
        the Plaintiffs have presented evidence that Ms. Barnes was at-
        tempting to get away from the officers at the time of the shoot-
        ing.
        The City also had actual or constructive knowledge of these
        incidents. Its own statements indicate that it is the Depart-
        ment’s policy to conduct an internal investigation whenever
        an officer uses deadly force while on duty.
        Given the specific type of force used in all of these cases and
        the narrow factual circumstances of when it was deployed,
        this Court finds a genuine issue of material fact on this ele-
        ment of this Monell claim. 5 Consequently, it is up to a jury to
        weigh the evidence and make ultimate determinations of
        credibility about a custom of excessive force.
                                    c. Moving Force
        The last inquiry under Monell is whether a “direct causal link
        between the municipal policy and the constitutional depriva-
        tion” exists. Piotrowski v. City of Hous., 237 F.3d 567, 580 (5th


        5 In addition, although the Plaintiffs do not present any evidence on this,
        “the size of a police department may be relevant to determining whether
        a series of incidents can be called a pattern.” Peterson, 588 F.3d at 852. Here,
        JPD’s website states that it has “budgeted positions for 402 sworn offic-
        ers.” See Jackson Police Department, The City of Jackson Mississippi,
        https://www.jacksonms.gov/departments/jackson-police-department/
        (last visited Aug. 3, 2020). Similarly, the Defendants may be permitted to
        argue and introduce evidence showing that these six incidents over a six-
        year period are not sufficiently numerous to show a custom or practice,
        but are instead merely isolated incidents.



                                              14
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 15 of 28




        Cir. 2001). The Plaintiffs must establish both the “causal link
        (moving force) and the City’s degree of culpability (deliberate
        indifference to federally protected rights).” Id. (quotation
        marks and citation omitted).
        The Plaintiffs argue that JPD’s custom of officers shooting at
        suspects in moving vehicles or suspects who are fleeing de-
        prives those individuals of their Fourth Amendment rights,
        and deprived Ms. Barnes of the same right. The City has not
        established that the allegations against the officers in the six
        incidents were unfounded. It also has not presented evidence
        to rebut the Plaintiffs’ argument that shooting at moving ve-
        hicles and fleeing suspects violates those suspects’ Fourth
        Amendment rights.
        “Where a plaintiff claims that a particular municipal action
        itself violates federal law, or directs an employee to do so, re-
        solving these issues of fault and causation is straightfor-
        ward.” Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S.
        397, 404–05 (1986). “[P]roof that a municipality . . . has inten-
        tionally deprived a plaintiff of a federally protected right nec-
        essarily establishes that the municipality acted culpably.” Id.
        For summary judgment purposes, the Plaintiffs have met
        their burden on this element. The available evidence indeed
        suggests that Jackson Police Department’s custom of shooting
        at suspects who are in moving vehicles or fleeing violates the
        suspects’ Fourth Amendment rights and was the moving
        force of the constitutional violation in this case.
        Having satisfied all three requirements of their Monell claim
        against the City, the City’s motion for summary judgment as
        to the Plaintiffs’ claim of a custom of excessive force is denied.




                                       15
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 16 of 28




          2. Custom of Failing to Supervise, Train, or Discipline
        The Supreme Court recognizes that in limited circumstances,
        a municipality’s failure to train its “employees about their le-
        gal duty to avoid violating citizens’ rights” may constitute an
        official municipal policy for purposes of § 1983. Connick v.
        Thompson, 563 U.S. 51, 61 (2011). The municipality’s failure to
        train “must amount to deliberate indifference to the rights of
        persons with whom the untrained employees come into con-
        tact.” Id. (quotation marks and citation omitted).
        Deliberate indifference is a tough standard to satisfy. It re-
        quires proof that the government actor “disregarded a known
        or obvious consequence of his actions.” Brown v. Bryan Cty.,
        Okla., 219 F.3d 450, 457 (5th Cir. 2000). It is the municipality’s
        inaction in light of notice that its employees are causing con-
        stitutional violations that becomes the functional equivalent
        of an official city policy to violate the Constitution. Connick,
        563 U.S. at 61–62.
        Here, the Plaintiffs argue that even though the City was aware
        of the danger of officers shooting at fleeing suspects and mov-
        ing vehicles, as well as the regularity with which it happened
        at the Jackson Police Department, the City offered no special-
        ized training. They argue that the City did nothing to deter or
        properly train its officers on the practice and instead provided
        them only with a written policy.
        “A pattern of similar constitutional violations by untrained
        employees is ‘ordinarily necessary’ to demonstrate deliberate
        indifference for purposes of failure to train.” Bryan Cty., 520
        U.S. at 409. The Plaintiffs have identified six instances where
        JPD officers shot at fleeing suspect or moving vehicles. It is
        the Department’s policy that officers not shoot at moving



                                       16
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 17 of 28




        vehicles “except when every other reasonable means of de-
        fense has been exhausted” and the officer’s life or the life of
        others would be in imminent danger if the suspect is not
        stopped. Docket No. 129-4 at 5. It is also Departmental policy
        to not shoot fleeing suspects unless they are a fleeing felon
        who represent an “imminent threat of death” or “serious bod-
        ily harm” to the officer or others. Id.
        The evidence at hand suggests that JPD has a system in which
        it takes action when an officer uses deadly force. That cuts
        against the Plaintiffs’ argument that the City is deliberately
        indifferent. On the other hand, however, one cannot ignore
        the possibility that a police department that investigates itself
        has the means and motive to be deliberately indifferent in the
        way it conducts those investigations. However, with the cur-
        rent evidentiary record, this Court lacks sufficient infor-
        mation about a pattern of inadequate thoroughness of JPD’s
        internal procedures to allow an inference that the City was
        deliberately indifferent in failing to supervise, train, or disci-
        pline its officers in these situations. See Cousin v. Small, 325
        F.3d 627, 637 (5th Cir. 2003).
        Because the Plaintiffs have failed to demonstrate a genuine
        dispute of material fact on this claim, the City’s motion for
        summary judgment is granted as to Plaintiffs’ cause of action
        for failure to train, supervise, or discipline its employees.
           3. Negligent Retention, Discipline, and Supervision
        Next up are the Plaintiffs’ state-law claims against the City of
        Jackson. These claims are brought pursuant to the Mississippi
        Tort Claims Act (MTCA). The MTCA “‘is the exclusive civil
        remedy against a governmental entity or its employee for tor-
        tious acts or omissions which give rise to a suit.’” Young v.



                                       17
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 18 of 28




        Isola, Miss., 708 F. App’x 152, 157 (5th Cir. 2017) (quoting
        Elkins v. McKenzie, 865 So. 2d 1065, 1073 (Miss. 2003)).
        The Plaintiffs primarily argue 6 that the City failed to train its
        police officers to ensure that they follow the Jackson Police
        Department’s General Orders. They further argue that the
        City failed to correct or attempt to stop Jackson Police Depart-
        ment police officers from violating its General Orders. The
        Plaintiffs point to the deposition of Lieutenant Joseph Wade—
        the City of Jackson designee—in which Lieutenant Wade
        states that the Jackson Police Department does “not train to
        shoot at moving vehicle [sic] or at moving objects. When we
        train, we’re shooting at a affixed silhouette.” Docket No. 144-
        1 at 7.
        The MTCA provides that a government entity is not liable for
        any claim “[b]ased upon the . . . the failure to exercise or per-
        form a discretionary function or duty on the part of a govern-
        mental entity or employee thereof, whether or not the discre-
        tion be abused.” Miss. Code Ann. § 11-46-9(1)(d). To deter-
        mine what a discretionary function is, the first inquiry is
        “whether the conduct involved an element of choice.” If so,
        the next step is to “determine whether that choice or judg-
        ment involved social, economic, or political-policy considera-
        tions.” City of Jackson v. Sandifer, 107 So. 3d 978, 984 (Miss.
        2013).



        6 The plaintiffs did not respond to the City’s argument that it is entitled to
        summary judgment on the MTCA claim regarding the recklessness of this
        shooting. See Docket No. 130 at 22-23. Accordingly, they have abandoned
        the claim. See Acadia Ins. Co. v. Hinds Cty. Sch. Dist., No. 3:12-CV-188-CWR-
        LRA, 2013 WL 2182799, at *5 (S.D. Miss. May 20, 2013).



                                             18
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 19 of 28




        The Mississippi Supreme Court has found that training and
        supervising police officers is a discretionary function. City of
        Clinton v. Tornes, 252 So. 3d 34, 39 (Miss. 2018). The court had
        “no doubt that the choice to employ and the manner of super-
        vision of police officers does affect public policy.” Id. It firmly
        concluded that “[t]he manner in which a police department
        supervises, disciplines and regulates its police officers is a dis-
        cretionary function of the government.” Id.
        The City’s failure to train its officers on shooting at moving
        vehicles is therefore not one for which the City can be held
        liable. The City’s motion for summary judgment is granted as
        to the Plaintiffs’ state law claim for negligent retention, disci-
        pline, and supervision.
                              4. Civil Conspiracy
        The Plaintiffs did not oppose the City’s motion for summary
        judgment on this claim. Therefore, the City’s motion is
        granted as to the Plaintiffs’ civil conspiracy claim.
          B. Claims Against Officers Adams, Taylor, and Morris
        1. Excessive Force Claim as to Officers Adams and Taylor
        The Plaintiffs bring an excessive force claim against Officers
        Adams and Taylor in their individual capacities When exces-
        sive force is alleged to have occurred in the course of an en-
        counter with police, the federal right at issue is the Fourth
        Amendment’s right against unreasonable seizures. Tolan v.
        Cotton, 572 U.S. 650, 656 (2014).
        Officers Adams and Taylor have invoked the defense of qual-
        ified immunity. The doctrine of qualified immunity shields
        police officers from civil liability when their conduct did not
        violate “clearly established statutory or constitutional rights


                                        19
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 20 of 28




        of which a reasonable person would have known.” Mullenix
        v. Luna, 136 S. Ct. 305, 308 (2015) (citation omitted); see gener-
        ally Jamison v. McClendon, --- F. Supp. 3d ---, 2020 WL 4497723,
        at *13 (S.D. Miss. Aug. 4, 2020).
        At the summary judgment stage, courts engage in a two-
        prong inquiry to resolve questions of qualified immunity. To-
        lan, 572 U.S. at 655. The first prong asks whether the facts,
        when viewed in the light most favorable to the party oppos-
        ing summary judgment, show that the officer’s conduct vio-
        lated an individual’s right either under a federal statute or the
        Constitution. Id. at 656.
        The second prong then asks whether that federally-guaran-
        teed right was clearly established. Id. The Supreme Court, in
        clarifying the second prong, has stated that “[it] do[es] not re-
        quire a case directly on point, but existing precedent must
        have placed the statutory or constitutional question beyond
        debate.” Mullenix, 136 S. Ct. at 308.
          a. Violation of Ms. Barnes’ Fourth Amendment Rights
        A claim that a police officer used excessive force in the course
        of an “arrest, investigatory stop, or other ‘seizure’” must be
        judged by reference to the Fourth Amendment’s “reasonable-
        ness” standard. Graham v. Connor, 490 U.S. 386, 387 (1989).
        In this case, Ms. Barnes died from a gunshot wound to the
        back of her neck resulting from her encounter with Officers
        Adams and Taylor. Her death is plainly a seizure within the
        meaning of the Fourth Amendment. Scott v. Harris, 550 U.S.
        372, 381 (2007) (“[A] Fourth Amendment seizure [occurs] . . .
        when there is a governmental termination of freedom of
        movement through means intentionally applied.”).



                                       20
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 21 of 28




        The reasonableness of the officer’s force requires balancing
        “the nature and quality of the intrusion on the individual’s
        Fourth Amendment interests against the importance of the
        governmental interests alleged to justify the intrusion.” Tenn.
        v. Garner, 471 U.S. 1, 8 (1985) (citation omitted). Relevant fac-
        tors are the severity of the crime committed, whether the sus-
        pect posed an imminent threat to the safety of the officers or
        the public, and whether the suspect was resisting arrest or
        evading arrest by fleeing. Lytle v. Bexar Cty., Tex., 560 F.3d 404,
        411 (5th Cir. 2009). This inquiry considers whether the of-
        ficer’s actions were “‘objectively reasonable’ in light of the
        facts and circumstances confronting them,” and takes into ac-
        count the fact that police officers sometimes must make split-
        second decisions about the amount of force necessary in a sit-
        uation. Graham, 490 U.S. at 387.
        Officers Adams and Taylor argue that their actions were not
        excessive in light of the threat Ms. Barnes posed. In their mo-
        tion for summary judgment, they seem to indicate that Ms.
        Barnes posed a threat to Officer Taylor’s life at the time they
        each fired their weapons.
        The record quickly reveals many inconsistencies in the Offic-
        ers’ testimony. Their motion for summary judgment makes
        no mention of the fact that Ms. Barnes’ vehicle came to a stop
        after moving in the opposite direction of the officers’ location.
        Officer Adams and Taylor do not attempt to explain how Ms.
        Barnes’ vehicle ended up heading in the direction opposite
        from them. However, Officer Taylor’s affidavit, deposition,
        and incident report all indicate that after the vehicles collided,
        Ms. Barnes turned her car around and began driving away
        from him. He goes as far as stating that Ms. Barnes turning
        her vehicle caused him to fire his weapon, as he determined


                                        21
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 22 of 28




        Ms. Barnes was headed toward and posed a threat to Officer
        Adams’ life. Curiously though, Officer Adams’ evidence is
        contradictory on that point and internally inconsistent. Her
        incident report alleges that Ms. Barnes reversed in her direc-
        tion, rather than faced her. And she makes no mention of any
        threat to her life in her affidavit.
        Then there is the Plaintiffs’ evidence. Based on an affidavit
        and report submitted by the Plaintiffs’ expert, William M.
        Harmening, the Plaintiffs argue that of the 19 shots that struck
        Ms. Barnes’ vehicle, not one of the shot’s trajectories support
        a claim that either officer shot at the front of the car as it
        headed towards them. The Plaintiffs do, however, present the
        expert’s evidence that the trajectory of six shots aimed at the
        rear driver window were fired from behind Ms. Barnes’ vehi-
        cle as she drove away.
        In Lytle, the Fifth Circuit found that firing at the back of a flee-
        ing vehicle, in a residential area, and where the officer was
        not aiming for the driver could be found to be an unreasona-
        ble use of force and therefore should be resolved by a jury.
        560 F.3d at 412. There, the court found that even if the driver
        did pose a significant threat of harm to the officer when it
        backed up towards him, a jury could find that the officer’s re-
        sponse to that threat was unreasonable. Id. It highlighted that
        the reasonableness of justifiable force also changes as the sit-
        uation evolves. Id. at 413. While certain force can be justified
        in one second, its reasonableness can end “if the justification
        for the force has ceased.” Id. (citations omitted).
        The record shows that Ms. Barnes’ vehicle came to a stop ap-
        proximately three houses away from Taylor’s patrol car. The
        pictures on the record show the area to be residential and in



                                        22
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 23 of 28




        fact, one of the shots fired hit a house. Ms. Barnes’ initial of-
        fense was running a stop sign, after which a low-speed pur-
        suit (of no more than 25 mph) commenced. Officer Adams
        knew that neither Ms. Barnes nor her vehicle were associated
        with any crimes or suspicious activity.
        Additionally, there is the evidence presented as to the initial
        collision between Officer Taylor and Ms. Barnes. Officer Tay-
        lor and Adams’ recollection of this event is riddled with in-
        consistencies. Their story seems to be that Ms. Barnes inten-
        tionally drove into Officer Taylor’s patrol car. The Plaintiffs
        argue, however, that the minimal damage to Officer Taylor’s
        patrol car would indicate that Ms. Barnes did not intention-
        ally hit his vehicle but rather attempted to brake as to avoid
        hitting it. They present pictures showing Officer’s Taylor’s
        patrol car in the westbound lane of Fernwood. They argue
        that Officer Taylor drove his patrol car into the westbound
        lane into Ms. Barnes’ path.
        Looking at this evidence in the light most favorable to Ms.
        Barnes, a jury could determine that Ms. Barnes did not inten-
        tionally hit Officer Taylor’s patrol car and therefore, in sup-
        port of their theory that Officer Adams and Taylor’s force
        used in response to the collision was excessive. Moreover,
        continuing to shoot at Ms. Barnes’ vehicle as she drove away,
        in line with the finding in Lytle, could also support a finding
        that the force used was unreasonable in light of the threat, or
        lack thereof, to the officers.
               The Fifth Circuit’s conclusion in Lytle is instructive:
               [I]f the facts were as [the officer] alleges—that
               is, he fired as or immediately after the [vehicle]
               was backing up toward him—he would likely



                                       23
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 24 of 28




               be entitled to qualified immunity. This is due to
               the threat of immediate and severe physical
               harm that the reversing [vehicle] likely posed to
               [the officer] himself. As discussed below, how-
               ever, the threat of harm was potentially much
               different under [the plaintiff’s] version of the
               facts. . . .
               Further, . . . [e]ven were we to agree with [the
               officer] as to the threat the [vehicle] posed, we
               would be remiss not to consider [the officer’s]
               conduct in response to that threat. It is unclear
               how firing at the back of a fleeing vehicle some
               distance away was a reasonable method of ad-
               dressing the threat. . . . Were a jury to accept [the
               officer’s] version of the facts, it might very well
               be troubled by [the officer’s] act of firing his
               sidearm at the back of a vehicle three or four
               houses down the block of a residential area
               when he was unlikely to have a shot at—and ap-
               parently was not aiming for—the driver. A jury
               might also find that [the officer’s] act of firing at
               a vehicle driving away from him in a residential
               area posed a risk that the shots might strike an
               unintended target. Thus, even if we assumed
               that the [vehicle] posed a significant threat of
               harm, a jury could conclude that [the officer’s]
               conduct in response to that threat was unrea-
               sonable. In other words, under the plaintiff's
               version of the facts, [the officer’s] conduct itself
               weighs against a conclusion of reasonableness.
        Lytle, 560 F.3d at 412–13.


                                        24
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 25 of 28




        This Court, aware that Ms. Barnes is unfortunately not here
        today to tell her side of the story, takes into account all of the
        evidence in the record‚ including the expert testimony which
        the defendants did not timely oppose. Accepting the Plain-
        tiffs’ evidence for present purposes reveals a genuine issue of
        whether shooting at Ms. Barnes’ vehicle was unreasonable.
        Resolution of that question is for the jury to decide.
                   b. The Right Was Clearly Established
        The second prong of the qualified immunity inquiry asks
        “whether the violated constitutional right was clearly estab-
        lished at the time of the violation.” Lytle, 560 F.3d at 417. Its
        focus is on whether the officers had “fair warning.” Bush v.
        Strain, 513 F.3d 492, 502 (5th Cir. 2008) (quotation marks and
        citation omitted). “[T]he law can be clearly established ‘de-
        spite notable factual distinctions between the precedents re-
        lied on and the case[] then before the Court, so long as the
        prior decisions gave reasonable warning that the conduct
        then at issue violated constitutional rights.’” Id. (citation omit-
        ted).
        While the right to be free from excessive force is “clearly es-
        tablished in a general sense, the right to be free from the de-
        gree of force” used in the situation at hand may not have been
        clearly established to the officer at the time employed. Id.
        Courts should consider the “on-scene perspective rather than
        the 20/20 vision of hindsight in determining the objective rea-
        sonableness of an officer’s belief that a certain degree of force
        was lawful under the circumstances.” Id. (quotation marks
        and citation omitted).
        Here, the Plaintiffs have demonstrated a genuine issue of ma-
        terial fact as to whether the force used on Ms. Barnes as she



                                        25
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 26 of 28




        drove away was reasonable. In Lytle, the court found that
        shooting at a vehicle three or four houses down after the ve-
        hicle attempted to flee was unreasonable, and the right clearly
        established. 560 F.3d at 418. There, the suspect was on bond
        for felony theft and unlawful possession of a weapon. Id. at
        407. The suspect was also a suspected car thief driving a sto-
        len car. Id. Even then, the court found that “absent any other
        justification for the use of force, it is unreasonable for a police
        officer to use deadly force against a fleeing felon who does not
        pose a sufficient threat of harm to the officer or others.” Id. at
        417; see also Garner, 471 U.S. at 11 (“Where the suspect poses
        no immediate threat to the officer and no threat to others, the
        harm resulting from failing to apprehend him does not justify
        the use of deadly force to do so.”).
        Here, Ms. Barnes’ offense was running a stop sign—not a fel-
        ony. However, what is apparent is that as of January 27, 2018,
        and based on the Plaintiffs’ version of events, Ms. Barnes’ con-
        stitutional right was clearly established. Id.; see also Goodson v.
        City of Corpus Christi, 202 F.3d 730, 739 (5th Cir. 2000) (“sum-
        mary judgment is inappropriate unless plaintiff’s version of
        the violations does not implicate clearly established law.”).
        Whether Officer Adams and Taylor’s evidence is more credi-
        ble than Plaintiffs’ is a question for the jury. However, at this
        juncture, granting Officer Adams and Taylor’s motion would
        be premature since the Plaintiffs’ version of events could lead
        a jury to conclude that the Officers violated Ms. Barnes’
        clearly established constitutional rights.
        Finding that a genuine dispute exists, specifically whether
        shooting at Ms. Barnes’ vehicle as it drove away from the of-
        ficers was reasonable, this Court must deny Officer Adams



                                        26
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 27 of 28




        and Taylor’s motion for summary judgment as to the Plain-
        tiffs’ claim of excessive force.
              2. Civil Conspiracy Claim Against All Officers
        The Plaintiffs did not respond to Officer Morris’ motion for
        summary judgment. Therefore, Officer Morris’s motion is
        granted in its entirety.
        The Plaintiffs also did not oppose Officers Adams and Tay-
        lor’s motion for summary judgment on this cause of action.
        Therefore, the Officers’ joint motion for summary judgment
        is granted as to the Plaintiffs’ civil conspiracy claim.
                         C. The Motions in Limine
        Many of the issues presented in the motions in limine are at
        first glance more suitable for resolution at trial, when the evi-
        dence can be understood with particularity. Regrettably, in
        the time of this pandemic it is not clear when such a trial can
        be held. Scheduling a trial for 2020 is looking more difficult
        day by day. We will discuss this more at the pretrial confer-
        ence. Given the circumstances, the Court believes that the best
        course of action is to deny these motions without prejudice to
        their refiling two weeks before the commencement of trial,
        when they can be resolved with the evidence at hand and the
        ruling can be carried consistently through the trial.
                               IV. Conclusion
        For the reasons stated above, the City of Jackson’s motion for
        summary judgment is granted in part and denied in part. Of-
        ficer Morris’ motion for summary judgment is granted in its
        entirety. Officer Adams and Taylors’ joint motion for sum-
        mary judgment is granted in part and denied in part.




                                       27
Case 3:18-cv-00644-CWR-LRA Document 164 Filed 08/19/20 Page 28 of 28




        As for the other motions, the Plaintiffs’ motion for leave to
        file a sur-reply is denied, and the motions in limine are denied
        without prejudice.
        SO ORDERED, this the 19th day of August, 2020.
                                                s/ CARLTON W. REEVES
                                             United States District Judge




                                       28
